Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Lin et al. (U.S. App. 2016/0041448) teaches a driving method for driving a pixel of an electrophoretic display (see Abstract) comprising a first surface on a viewing side, a second surface on a non-viewing side (see Fig. 4A, viewing side and other side), and an electrophoretic fluid disposed between a first electrode a second electrode (see Fig. 4A Item 41 and 42A), the electrophoretic fluid comprising a first type of particles, a second type of particles, a third type of particles, and a fourth type of particles (see Para. 14 and Fig. 4A four types of charged particles dispersed in a solvent), all of which are dispersed in a solvent, wherein a. the four types of pigment particles have different optical characteristics (see Para. 18 4 different colors); b. the first type of particles and the third type of particles are positively charged, wherein the first type of particles have a greater magnitude of positive charge than the third particles; and c. the second type of particles and the fourth type of particles are negatively charged, wherein the second type of particles have a greater magnitude of negative charge than the fourth particles (see Para. 11 and 18 four particles are positive and negative charged two levels of positive and two levels of negative respectively); the method comprises the steps of:
(i). applying a first driving voltage to the pixel of the electrophoretic display for a first period of time at a first amplitude to drive the pixel to a color state of the fourth type 
Fan et al. (U.S. App. 2010/0253704) teaches light-transmissive electrode (see Para. 17).
The references neither singularly nor in combination teach the most recent amendment requiring second type of particle at the viewing side; and (ii). applying a second driving voltage to the pixel of the electrophoretic display for a second period of time, opposite to that of the first driving voltage and a second amplitude smaller than that of the first amplitude, to drive the fourth type particle towards the non-viewing side, wherein the second period of time is longer than the first period of time, and wherein the color state of Chen  

the second type of particles is retained in the viewing side after the application of the second voltage. Claim 7 is allowed for similar reasons. Applicant has also provided unpredictable results using the system as apparent from the findings in the table provided and Remarks filed on 2-8-2021. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.